Exhibit 10.32

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 6, 2016 between The
Fresh Market, Inc., a Delaware corporation (the “Company”), and Pamela Kohn (the
“Participant”).
WHEREAS, the Company seeks to provide the Participant with an incentive to
remain in the service of the Company by allowing the Participant to be a part of
The Fresh Market, Inc. Severance Plan (the “Severance Plan”),
WHEREAS, pursuant to the Severance Plan, the Participant is eligible for certain
severance compensation and benefits (“Severance Benefits”) upon a termination of
the Participant’s employment under certain conditions; and
WHEREAS, as a condition to participating in the Severance Plan, the Participant
must enter into this Agreement;
NOW, THEREFORE, in consideration of the Severance Benefits for which the
Participant is eligible under the Severance Plan and the mutual agreements,
provisions and covenants contained herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
Section 1.Definitions. For purposes of this Agreement, all capitalized terms not
defined herein shall have the meanings specified in the Severance Plan.
SECTION 2.    Restrictive Covenants. %3. Nondisclosure of Confidential
Information. (i) The Company and the Participant agree that, during the course
of the Participant’s employment with the Company, the Participant has had and
will continue to have access to, and has gained and will continue to gain
knowledge with respect to, Confidential Information. The Participant agrees that
the Participant shall not, without the prior written consent of the Company,
during the period of the Participant’s employment with the Company and
thereafter for so long as it remains Confidential Information, use or disclose,
or knowingly permit any unauthorized Person to use, disclose or gain access to,
any Confidential Information; provided, however, that the Participant may
disclose Confidential Information (x) to a Person to whom the disclosure is
reasonably necessary or appropriate in connection with the performance by the
Participant of the duties of the Participant’s employment, (y) as required by
law or (z) as ordered by a court, provided that in any event described in the
preceding clause (y) or (z), (A) the Participant shall promptly notify the
Company in writing, and consult with and assist the Company (at the Company’s
sole cost) in seeking a protective order or request for another appropriate
remedy, (B) in the event that such protective order or remedy is not obtained,
or if the Company waives compliance with the terms of the preceding clause (A),
the Participant shall disclose only that portion of the Confidential Information
that, in the written opinion of the Participant’s legal counsel, is legally
required to be disclosed and shall exercise reasonable best efforts to assure
that confidential treatment shall be accorded to such Confidential Information
by the receiving Person or entity and (C) to the extent permitted by applicable
law, the Company shall be given an opportunity to review the Confidential
Information prior to disclosure thereof. As requested by the Company from time
to time and upon termination of the Participant’s employment with the Company,
the Participant shall promptly deliver to the Company all copies and
embodiments, in whatever form (including electronic), of all Confidential
Information in the Participant’s possession or control irrespective of the
location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company.
(i)    Without limiting the foregoing, the Participant agrees to keep
confidential the existence of, and any information concerning, any dispute
between the Participant and the Company or any of its Affiliates, except that
the Participant may disclose information concerning such dispute to the court
that is considering such dispute or to the Participant’s legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of such dispute).

1



--------------------------------------------------------------------------------



(ii)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of the
Company or any of its Affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its Affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its Affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of the Participant’s breach of this Agreement, including
technical information or reports; trade secrets; unwritten knowledge and
“know-how”; operating instructions; training manuals; customer lists, if
applicable; customer buying records and habits; product sales records and
documents, and product development, marketing and sales strategies; market
surveys; marketing plans; profitability analyses; product cost; long-range
plans; information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information shall not include such information known to the Participant prior to
the Participant’s involvement with the Company or any of its Affiliates or
information rightfully obtained from a third party (other than pursuant to a
breach by the Participant of this Agreement or any other duty of
confidentiality).
(b)    Noncompetition and Nonsolicitation. %3.  Within the Geographic Territory
and during the period of the Participant’s employment with the Company or any of
its Affiliates and continuing for the period thereafter described in the
following clause (x), (y) or (z), as applicable: (x) if the Participant’s
employment is terminated at any time other than during the Protection Period,
the number of years or portions thereof following such termination of employment
equal to the Participant’s Severance Multiple (provided that if a Change in
Control occurs following such termination of employment and the Participant
becomes entitled to payments or benefits under Section 6 of the Severance Plan,
this Section 2(b)(i) shall cease to apply upon such Change in Control), (y) if
the Participant’s employment is terminated during the Protection Period under
circumstances not entitling the Participant to payments or benefits under
Section 5 of the Severance Plan, the period of time, if any, following such
termination of employment and prior to and including the date that is the number
of years or portions thereof following the date of the Change in Control equal
to one-half of the Participant’s Severance Multiple, and (z) if the
Participant’s employment is terminated during the Protection Period under
circumstances entitling the Participant to payments or benefits under Section 5
of the Severance Plan, no period of time following such termination of
employment (the applicable period described in this Section 2(b)(i), the
“Noncompetition Period”), the Participant shall not directly or indirectly,
without the prior written consent of the Company, engage in or invest as an
owner, partner, stockholder, licensor, director, officer, agent, employee or
consultant for any Competing Business; provided, however, that this provision
shall not prevent the Participant from passively investing as a less than two
percent stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system;
For purposes of this Agreement, “Competing Business” means:
commencing on the date of this Agreement through June 2, 2017, any general or
specialty retail grocery business, inclusive of its parent companies,
subsidiaries and/or affiliates that (X) sells groceries, including specialty
groceries, at retail in the Geographic Territory to consumers (whether through
physical locations, via the internet or combined) or has plans to sell
groceries, including specialty groceries, at retail in the Geographic Territory
to consumers (whether through physical locations, via the internet or combined)
within 18 months following Participant’s last day of employment with the
Company; and (Y) has gross annual consolidated sales volume or revenues
attributable to its retail operations (whether through physical locations, via
the internet or combined) equal to or in excess of U.S.D. $5 billion;
and
commencing on June 3, 2017, whether or not Participant is employed by the
Company or any parent, subsidiary, affiliate, successor and/or assign of the
Company as of such date, (A) any Person that engages primarily in, owns or
operates a specialty retail store grocery business (whether through physical
locations, via the internet or combined), and (B) Fresh Thyme Market, H.E.B.,
including its

2

--------------------------------------------------------------------------------



Central Market banner, Kroger, including its Harris Teeter banner, Publix,
Sprouts Farmers Market, Trader Joe’s, Whole Foods Market or any parent,
subsidiary, successor and/or assign of any such entity.
For purposes of this Agreement, “Geographic Territory” means (a) any state
within the contiguous United States of America where the Company conducts any
business, excluding any business that consists solely of purchases or sales via
the Company’s catalog or the Internet, (b) any province or territory within
Canada where the Company conducts any business, excluding any business that
consists solely of purchases or sales via the Company’s catalog or the Internet,
and (c) any standard metropolitan statistical area (as defined by the U.S.
Census Bureau) where the Company has a business office, retail location or
distribution center or has taken substantial steps toward the development of a
new business office, retail location or distribution center at the time of the
Participant’s termination. Clauses (a), (b) and (c)  are separate and
independent territories, and, notwithstanding Section 5(h), the use of the term
“or” in this definition shall be interpreted in the disjunctive.
(i)    During the period of the Participant’s employment with the Company or any
of its Affiliates and continuing for the number of years or portions thereof
thereafter equal to the Participant’s Severance Multiple (the “Nonsolicitation
Period”), the Participant shall not, directly or indirectly, without the prior
written consent of the Company, (A) actively solicit, recruit or hire any Person
who is at such time, or who at any time during the 12-month period prior to such
solicitation or hiring had been, an employee of, or an exclusive consultant then
under contract with, the Company or any of its Affiliates, (B) actively solicit
or encourage any employee of the Company or any of its Affiliates to leave the
employment of the Company or any of its Affiliates or (C) intentionally
interfere with the relationship of the Company or any of its Affiliates with any
Person or entity who or that is employed by or otherwise engaged to perform
services for the Company or any of its Affiliates.
(ii)    During the Nonsolicitation Period, the Participant shall not, directly
or indirectly, interfere with, disrupt or attempt to disrupt any past, present
or prospective relationship, contractual or otherwise, between the Company or
any of its Affiliates, on the one hand, and any of their respective customers,
partners, suppliers or stockholders on the other hand.
(iii)    The Noncompetition Period and the Nonsolicitation Period shall be
tolled during (and shall be deemed automatically extended by) any period during
which the Participant is in violation of the provisions of this Section 2(b).
(iv)    In the event that a court of competent jurisdiction determines that any
provision of this Section 2(b) is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 2(b) within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.
(a)    Nondisparagement. The Participant shall not, directly or indirectly,
whether in writing or orally, criticize, denigrate or disparage the Company or
any of its Affiliates, its predecessors and successors, or any of the current or
former directors, officers, employees, stockholders, partners, members, agents
or representatives of any of the foregoing, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light; provided that this provision shall not restrict the
Participant’s ability to make truthful statements in good faith in response to
any governmental inquiry or request for information or otherwise when required
by legal process to do so.
(b)    Return of Property. The Participant acknowledges that all documents,
records, files, lists, equipment, computer, software or other property
(including intellectual property) relating to the businesses of the Company or
any of its Affiliates, in whatever form (including electronic), and all copies
thereof, that have been or are received or created by the Participant while an
employee of the Company or any of its Affiliates (including Confidential
Information) are and shall remain the property of the Company and its
Affiliates, and the Participant shall immediately return such property to the
Company upon the termination of the Participant’s employment and, in any event,
at the Company’s request. The Participant further agrees that any property
situated on the premises of,

3

--------------------------------------------------------------------------------



and owned by, the Company or any of its Affiliates, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
the Company’s personnel at any time with or without notice.
(c)    Cooperation. The Participant agrees that, upon reasonable notice and
without the necessity of the Company’s obtaining a subpoena or court order, the
Participant shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation or defense of any claims asserted against the Company or any
of its Affiliates, that relates to events occurring during the Participant’s
employment with the Company as to which the Participant may have relevant
information (including furnishing relevant information and materials to the
Company or its designee and providing testimony at depositions and at trial),
provided that the Company shall reimburse the Participant for expenses
reasonably incurred in connection with any such cooperation occurring after the
termination of the Participant’s employment and provided further that any such
cooperation occurring after the termination of the Participant’s employment
shall be scheduled to the extent reasonably practicable so as not to
unreasonably interfere with the Participant’s business or personal affairs.
SECTION 3.    Remedies and Injunctive Relief. The Participant acknowledges that
a violation by the Participant of any of the covenants contained in this
Agreement would cause irreparable damage to the Company and its Affiliates in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate. Accordingly, the
Participant agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Agreement in addition to any other legal or
equitable remedies it may have. The preceding sentence shall not be construed as
a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all such rights shall be unrestricted.
SECTION 4.    Acknowledgments. %3.  The Participant acknowledges that the
Company and its Affiliates have expended and will continue to expend substantial
amounts of time, money and effort to develop business strategies, employee and
customer relationships and goodwill to build an effective organization. The
Participant acknowledges that the Company has a legitimate business interest in
and right to protect its Confidential Information, goodwill and employee and
customer relationships, and that the Company would be seriously damaged by the
disclosure of Confidential Information and the loss or deterioration of its
customer and employee relationships. The Participant further acknowledges that
the Company and its Affiliates are entitled to protect and preserve the going
concern value of the Company to the extent permitted by law.
(a)    In light of the foregoing acknowledgments, the Participant agrees that
the covenants contained in this Agreement are reasonable and properly required
for the adequate protection of the businesses and goodwill of the Company and
its Affiliates. The Participant further acknowledges that, although the
Participant’s compliance with the covenants contained in this Agreement may
prevent the Participant from earning a livelihood in a business similar to the
business of the Company, the Participant’s experience and capabilities are such
that the Participant has other opportunities to earn a livelihood and adequate
means of support for the Participant and the Participant’s dependents.
(b)    Prior to execution of this Agreement, the Participant was advised by the
Company of the Participant’s right to seek independent advice from an attorney
of the Participant’s own selection regarding this Agreement. The Participant
acknowledges that the Participant has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. The
Participant further represents that, in entering into this Agreement, the
Participant is not relying on any statements or representations made by any of
the Company’s directors, officers, employees or agents that are not expressly
set forth herein, and that the Participant is relying only upon the
Participant’s own judgment and any advice provided by the Participant’s
attorney.

4

--------------------------------------------------------------------------------



(c)    In light of the acknowledgements contained in this Section 4, the
Participant agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations and obligations contained in this Agreement.
SECTION 5.    Miscellaneous. (a)  Termination of Employment. The Participant’s
employment with the Company and its Affiliates is “at will” and may be
terminated by either party at any time and for any reason, free from any
liability or any claim other than liability and claims arising under the
Severance Plan or any other applicable contract between the Participant and the
Company or any of its Affiliates.
(a)    Assignment. This Agreement may be assigned by the Company to any
Affiliate or successor to the business or assets of the Company. In the event of
any such assignment, the Company shall cause such Affiliate or successor, as the
case may be, to assume the obligations of the Company hereunder, by a written
agreement addressed to the Participant, concurrently with any assignment, with
the same effect as if such assignee were “the Company” hereunder. This Agreement
is personal to the Participant and the Participant may not assign any rights or
delegate any responsibilities hereunder.
(b)    Entire Agreement. This Agreement, together with the Severance Plan, sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of either party
hereto. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
(c)    Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Participant and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment of any steps
to enforce such right or power, preclude any other or further exercise thereof
or the exercise of any other right or power.
(d)    Disputes. %3.  The Company and the Participant agree that, except as
otherwise specifically provided herein, all disputes, controversies and claims
arising between them concerning the subject matter of this Agreement shall be
settled by arbitration in accordance with the rules and procedures of the
American Arbitration Association in effect at the time that the arbitration
begins, to the extent not inconsistent with this Agreement. The location of the
arbitration will be Greensboro, North Carolina or such other place as the
parties may mutually agree. In rendering any award or ruling, the arbitrator or
arbitrators shall determine the rights and obligations of the parties according
to the substantive and procedural laws of the State of North Carolina. The
arbitration shall be conducted by an arbitrator selected in accordance with the
aforesaid arbitration procedures. Any arbitration pursuant to this Section 5(e)
shall be final and binding on the parties, and judgment upon any award rendered
in such arbitration may be entered in any court, Federal or state, having
jurisdiction. The parties shall each pay their own costs and expenses (including
arbitration fees and attorneys’ fees) incurred in connection with arbitration
proceedings and the fees of the arbitrator shall be paid in equal amounts by the
parties to the dispute. Nothing in this Section 5(e)(i) shall preclude, and the
parties expressly acknowledge that either party may seek, injunctive relief from
any Federal or state court located within the County of Guilford, North Carolina
in connection with or as a supplement to an arbitration hereunder.
(i)    Without limiting the generality of Section 5(e)(i), to the extent
permitted by applicable law, the parties hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement.
(e)    Governing Law; Interpretation. This Agreement shall be deemed to be made
in the State of North Carolina, and the validity, interpretation, construction
and performance of this Agreement in all respects shall

5

--------------------------------------------------------------------------------



be governed by the laws of the State of North Carolina without regard to its
principles of conflicts of law. No provision of this Agreement or any related
document shall be construed against or interpreted to the disadvantage of either
party hereto by any court or other governmental or judicial authority by reason
of such party’s having or being deemed to have structured or drafted such
provision.
(f)    Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference is to a Section of this
Agreement unless otherwise indicated.
(g)    Construction. For purposes of this Agreement, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.
(h)    Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to either party. Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
(i)    Notices. All notices or other communications required or permitted by
this Agreement shall be made in writing and all such notices or communications
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Company:
The Fresh Market, Inc.
628 Green Valley Road, Suite 500
Greensboro, North Carolina 27408


Attention: General Counsel




If to the Participant:
The Participant’s address as most recently supplied to the Company and set forth
in the Company’s records.





or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(j)    Counterpart. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.
[Signature Page Follows]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.


THE FRESH MARKET, INC.,
by
 
/s/ Richard Anicetti
 
Name: Richard Anicetti
Title: President and CEO





PARTICIPANT,
 
/s/ Pamela Kohn
 
Name: Pamela Kohn




7

